DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-9, 11, 13-20, 22-23, 33-40 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Liorca et al. (2016/0105489) teaches a capability for determining a distribution of a cloud service within a cloud environment is presented. The distribution of the cloud service within the cloud environment may specify a placement of information objects and cloud service virtual functions of the cloud service within the cloud environment. The distribution of the cloud service within the cloud environment may be determined based on a graph-based representation of the cloud service in which nodes of the graph represent the information objects of the cloud service and edges between the nodes of the graph represent the cloud service virtual functions of the cloud service and based on a graph-based representation of the cloud environment in which nodes of the graph represent locations or elements of the cloud environment and edges between the nodes of the graph represent the interconnections between the locations or elements of the cloud environment. (See Abstract).

	Brandwine et al. (8,644,188) teaches Techniques for providing virtual networking functionality for managed computer networks. In some situations, a user may configure or otherwise specify one or more virtual local area networks ("VLANs") for a managed computer network being provided for the user, such as with each VLAN including multiple computing nodes of the managed computer network. Networking functionality corresponding to the specified VLAN(s) may then be provided in various manners, such as if the managed computer network itself is a distinct virtual computer network overlaid on one or more other computer networks, and communications between computing nodes of the managed virtual computer network are handled in accordance with the specified VLAN(s) of the managed virtual computer network by emulating functionality that would be provided by networking devices of the managed virtual computer network if they were physically present and configured to support the specified VLAN(s). (See Abstract).

	Susanta et al. (2013/0024559) teaches Automatic zone-based management of a data center. Nodes are assigned to a first zone. One of the nodes is selected as zone leader. A load ratio of the zone leader is monitored, nodes are identified for shedding if the load ratio exceeds a predetermined maximum, and the identified nodes are assigned to a new zone. One of the nodes in the new zone is selected as zone leader. The load ratio of each zone leader is monitored, nodes are identified for shedding if the load ratio exceeds a predetermined maximum, and the identified nodes are assigned to an additional new zone, the zone leaders negotiate for reassignment of loads. (See Abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 06/29/2021. Claims 2-9, 11, 13-20, 22-23, 33-40 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HERMON ASRES/Primary Examiner, Art Unit 2449